DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 09/06/2022 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 2011/0188398 herein Baba), and further in view of Haartsen (US 2010/0009643 A1).
Regarding claim 1, Baba teaches a method of reducing power consumption by a mobile telephone comprising: 
providing a mobile telephone (read as radio terminal 300/400) (Baba – Figure 1, Figure 9, [0057], and [0103]) including a processor (read as controller 430), an antenna (read as radio communication unit 410 connected to antenna) (Baba – Figure 9), and a memory (read as storage 440); and 
employing the processor of the mobile telephone and computer program code to: 
check signal strength at the mobile telephone of a signal from a cellular tower (read as deterioration detectors 431 detects that the reception quality, in radio communication, received from the radio base station BS or the radio station RS is deteriorated) (Baba – [0108]); 
determine if the signal strength from the cellular tower is below a predetermined threshold (read as RSSI falls below a predetermined threshold) (Baba – [0108]); 
However, Baba fails to teach an application including computer program code configured for use with the mobile telephone; and in response to the signal strength from the cellular tower being below the predetermined threshold, initiate a reduced power sequence in which the mobile telephone repeatedly turns off transmission by the antenna of the mobile telephone for a first time period and turns on transmission by the antenna of the mobile telephone for a second time period; determine if the signal strength from the cellular tower is above the predetermined threshold; and in response to the signal strength from the cellular tower being above the predetermined threshold, terminate the reduced power sequence.
In the related art, Haartsen teaches an application including computer program code configured for use with the mobile telephone (Haartsen – [0011], and [0037]-[0038]); and in response to the signal strength from the cellular tower being below the predetermined threshold, initiate a reduced power sequence (read as reduce power consumption) (Haartsen - [0001]-[0002]) in which the mobile telephone repeatedly turns off transmission by the antenna of the mobile telephone for a first time period and turns on transmission by the antenna of the mobile telephone for a second time period; determine if the signal strength from the cellular tower is above the predetermined threshold; and in response to the signal strength from the cellular tower being above the predetermined threshold, terminate the reduced power sequence (read as response to the communication terminal determining that it has moved less than the threshold distance from the previous location, the power-on to power-off duty cycle of the RF transmitter circuit can be controlled to cause the RF transmitter circuit and the RF receiver circuit to be concurrently powered-on during intervals that repeat at a defined rate; controller circuit that is configured to repetitively switch power-on and power-off to the RF transmitter and receiver circuits, to decrease the power-on to power-off duty cycle of the RF transmitter and receiver circuits in response to determining that the sensed distance is less than a threshold distance) (Haartsen – [0021], and see claim 20).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to incorporate the teachings of Haartsen into the teachings of Baba for the purpose of repetitively switch power on and off to a RF transmitter and/or a RF transceiver, and that regulate the power duty cycle in response to movement of the associated communication terminal that affects the received signal strength.
Regarding claim 2 as applied to claim 1, Baba as modified by Haartsent further teaches wherein the second time period is less than 50% of the first time period (read as different repetition intervals which can be changed different relative amounts responsive to sensing terminal movement; the repetition intervals may be integer multiples of a common time period (sub cycles of each other)) (Haartsen – [0066], and [0075]).
Regarding claim 3 as applied to claim 1, Baba as modified by Haartsent further teaches wherein the second time period is less than 25% of the first time period (read as different repetition intervals which can be changed different relative amounts responsive to sensing terminal movement; the repetition intervals may be integer multiples of a common time period (sub cycles of each other)) (Haartsen – [0066], and [0075]).
Regarding claim 4 as applied to claim 1, Baba as modified by Haartsent further teaches wherein the second time period is less than 10% of the first time period (read as different repetition intervals which can be changed different relative amounts responsive to sensing terminal movement; the repetition intervals may be integer multiples of a common time period (sub cycles of each other)) (Haartsen – [0066], and [0075]).
Regarding claim 5 as applied to claim 1, Baba as modified by Haartsent further teaches wherein the second time period is less than 1% of the first time period (read as different repetition intervals which can be changed different relative amounts responsive to sensing terminal movement; the repetition intervals may be integer multiples of a common time period (sub cycles of each other)) (Haartsen – [0066], and [0075]).

Regarding claim 6, Baba teaches a method of reducing power consumption by a mobile telephone comprising:
providing a mobile telephone (read as radio terminal 300/400) (Baba – Figure 1, Figure 9, [0057], and [0103]) including a processor (read as controller 430), an antenna (read as radio communication unit 410 connected to antenna) (Baba – Figure 9), and a memory (read as storage 440); and
employing the processor of the mobile telephone and computer program code to:
determine if the mobile telephone is in a vehicle (Baba – [0161]); and
However, Baba fails to teach an application including computer program code configured for use with the mobile telephone; and in response to the mobile telephone being in a vehicle, initiate a reduced power sequence in which the mobile telephone repeatedly turns off transmission by the antenna of the mobile telephone for a first time period and turns on transmission by the antenna of the mobile telephone for a second time period.
In the related art, Haartsen teaches an application including computer program code configured for use with the mobile telephone (Haartsen – [0011], and [0037]-[0038]); and in response to the mobile telephone being in a vehicle, initiate a reduced power sequence (read as reduce power consumption) (Haartsen – [0001]-[0002]) in which the mobile telephone repeatedly turns off transmission by the antenna of the mobile telephone for a first time period and turns on transmission by the antenna of the mobile telephone for a second time period (read as response to the communication terminal determining that it has moved less than the threshold distance from the previous location, the power-on to power-off duty cycle of the RF transmitter circuit can be controlled to cause the RF transmitter circuit and the RF receiver circuit to be concurrently powered-on during intervals that repeat at a defined rate; controller circuit that is configured to repetitively switch power-on and power-off to the RF transmitter and receiver circuits, to decrease the power-on to power-off duty cycle of the RF transmitter and receiver circuits in response to determining that the sensed distance is less than a threshold distance) (Haartsen – [0021], and see claim 20).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to incorporate the teachings of Haartsen into the teachings of Baba for the purpose of repetitively switch power on and off to a RF transmitter and/or a RF transceiver, and that regulate the power duty cycle in response to movement of the associated communication terminal that affects the received signal strength.
Regarding claim 7 as applied to claim 6, Baba as modified by Haartsent further teaches wherein the second time period is less than 50% of the first time period (read as different repetition intervals which can be changed different relative amounts responsive to sensing terminal movement; the repetition intervals may be integer multiples of a common time period (sub cycles of each other)) (Haartsen – [0066], and [0075]).
Regarding claim 8 as applied to claim 6, Baba as modified by Haartsent further teaches wherein the second time period is less than 25% of the first time period (read as different repetition intervals which can be changed different relative amounts responsive to sensing terminal movement; the repetition intervals may be integer multiples of a common time period (sub cycles of each other)) (Haartsen – [0066], and [0075]).
Regarding claim 9 as applied to claim 6, Baba as modified by Haartsent further teaches wherein the second time period is less than 10% of the first time period (read as different repetition intervals which can be changed different relative amounts responsive to sensing terminal movement; the repetition intervals may be integer multiples of a common time period (sub cycles of each other)) (Haartsen – [0066], and [0075]).
Regarding claim 10 as applied to claim 6, Baba as modified by Haartsent further teaches wherein the second time period is less than 1% of the first time period (read as different repetition intervals which can be changed different relative amounts responsive to sensing terminal movement; the repetition intervals may be integer multiples of a common time period (sub cycles of each other)) (Haartsen – [0066], and [0075]).

Regarding claim 11, Baba teaches a mobile telephone (read as radio terminal 300/400) (Baba – Figure 1, Figure 9, [0057], and [0103]) having a processor (read as controller 430), a transmitter circuit coupled to the processor (read as transmitter 411), an antenna coupled to the transmitter circuit (read as radio communication unit 410 connected to antenna) (Baba – Figure 9), and a memory coupled to the processor (read as storage 440), comprising:
computer program code configured for storage in the memory of the mobile telephone and that when executed by the processor of the mobile telephone causes the mobile telephone to:
check a received signal strength at the mobile telephone of a signal from a cellular tower (read as deterioration detector 431 detects that the reception quality, in radio communication, received from the radio base station BS or the radio relay station RS is deteriorated) (Baba – [0108]);
responsive to the received signal strength of the signal from the cellular tower being below a predetermined threshold (read as RSSI falls below a predetermined threshold) (Baba – [0108]). 
	However, Baba fails to teach an application configured for use with the mobile telephone; and initiate a reduced power sequence in which the mobile telephone repeatedly turns off the transmitter circuit of the mobile telephone for a first time period and turns on the transmitter circuit of the mobile telephone for a second time period; and responsive to the reduced power sequence being initiated and the received signal strength of the signal from the cellular tower being above the predetermined threshold, terminate the reduced power sequence.
	In the related art, Haartsen teaches an application configured for use with the mobile telephone (Haartsen – [0011], and [0037]-[0038]); and initiate a reduced power sequence (read as reduce power consumption) (Haartsen - [0001]-[0002]) in which the mobile telephone repeatedly turns off the transmitter circuit of the mobile telephone for a first time period and turns on the transmitter circuit of the mobile telephone for a second time period; and responsive to the reduced power sequence being initiated and the received signal strength of the signal from the cellular tower being above the predetermined threshold, terminate the reduced power sequence (read as response to the communication terminal determining that it has moved less than the threshold distance from the previous location, the power-on to power-off duty cycle of the RF transmitter circuit can be controlled to cause the RF transmitter circuit and the RF receiver circuit to be concurrently powered-on during intervals that repeat at a defined rate; controller circuit that is configured to repetitively switch power-on and power-off to the RF transmitter and receiver circuits, to decrease the power-on to power-off duty cycle of the RF transmitter and receiver circuits in response to determining that the sensed distance is less than a threshold distance) (Haartsen - [0021], see claim 20, [0062]-[0066], [0068], [0073], [0076], [0081], and [0086)]).
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to incorporate the teachings of Haartsen into the teachings of Baba for the purpose of repetitively switch power on and off to a RF transmitter and/or a RF transceiver, and that regulate the power duty cycle in response to movement of the associated communication terminal that affects the received signal strength.
Regarding claim 12 as applied to claim 11, Baba as modified by Haartsent further teaches wherein the second time period is less than 50% of the first time period (read as different repetition intervals which can be changed different relative amounts responsive to sensing terminal movement; the repetition intervals may be integer multiples of a common time period (sub cycles of each other)) (Haartsen – [0066], and [0075]).
Regarding claim 13 as applied to claim 11, Baba as modified by Haartsent further teaches wherein the second time period is less than 25% of the first time period (read as different repetition intervals which can be changed different relative amounts responsive to sensing terminal movement; the repetition intervals may be integer multiples of a common time period (sub cycles of each other)) (Haartsen – [0066], and [0075]).
Regarding claim 14 as applied to claim 11, Baba as modified by Haartsent further teaches wherein the second time period is less than 10% of the first time period (read as different repetition intervals which can be changed different relative amounts responsive to sensing terminal movement; the repetition intervals may be integer multiples of a common time period (sub cycles of each other)) (Haartsen – [0066], and [0075]).
Regarding claim 15 as applied to claim 11, Baba as modified by Haartsent further teaches wherein the second time period is less than 1% of the first time period (read as different repetition intervals which can be changed different relative amounts responsive to sensing terminal movement; the repetition intervals may be integer multiples of a common time period (sub cycles of each other)) (Haartsen – [0066], and [0075]).
Regarding claim 16 as applied to claim 11, Baba as modified by Haartsent further teaches wherein execution of the computer program code by the processor further causes the mobile telephone to: determine whether the mobile telephone is in a vehicle (Baba – [0161]); and responsive to the mobile telephone being in the vehicle, initiate the reduced power sequence (read as reduce power consumption; display 164) (Haartsen – Figure 1, [0001]-[0002], and [0038]).
Regarding claim 17 as applied to claim 11, Baba as modified by Haartsent further teaches wherein execution of the computer program code by the processor further causes the mobile telephone to: receive a first user input that specifies a value of the received signal strength at which the mobile telephone initiates the reduced power sequence (read as different repetition intervals which can be changed different relative amounts responsive to sensing terminal movement; the repetition intervals may be integer multiples of a common time period (sub cycles of each other); regulated by the controller 140 to vary in response wherein the controller can be configured/defined by the user) (Haartsen – [0042]-[0043], [0066], [0068]-[0069], and [0075]).
Regarding claim 18 as applied to claim 11, Baba as modified by Haartsent further teaches wherein execution of the computer program code by the processor further causes the mobile telephone to: generate a first notification to a user responsive to determining that the reduced power sequence should be initiated (read as trigger event 402 indicating whether to power-on or power-off duty cycle; display 164) (Haartsen – Figure 1, [0038], and [0071]-[0072]).
Regarding claim 19 as applied to claim 18, Baba as modified by Haartsent further teaches wherein execution of the computer program code by the processor further causes the mobile telephone to: receive, responsive the notification to the user, a second user input that instructs the mobile telephone to override an initiation of the reduced power sequence (read as regulated by the controller 140 to vary in response wherein the controller can be configured/defined by the user) (Haartsen – [0042]-[0043], and [0068]-[0069]).
Regarding claim 20 as applied to claim 11, Baba as modified by Haartsent further teaches wherein execution of the computer program code by the processor further causes the mobile telephone to:  generate a second notification to the user that the reduced power sequence has terminated (read as trigger event 402 indicating whether to power-on or power-off duty cycle; display 164) (Haartsen – Figure 1, [0038], and [0071]-[0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648